Case 8:20-cv-01804-TPB-SPF Document 23 Filed 02/17/21 Page 1 of 2 PageID 1179




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


DAS HEALTH VENTURES, INC.,

      Plaintiff,

v.                                                     Case No. 8:20-cv-1804-TPB-SPF

ADVANCED PHYSICIANS, S.C., and
DANA VALLANDIGHAM-CARTER,

      Defendants.
______________________________________/

                                  FINAL JUDGMENT

      This matter is before the Court on Plaintiff DAS Health Ventures, Inc.’s (“DAS”)

“Claimant’s Motion to Confirm Arbitration Award,” filed on August 5, 2020. (Doc. 1).

The Court confirmed, and declined to vacate, the arbitration award entered in favor of

DAS. (Doc. 21). Pursuant to the award (Doc. 1-1), as confirmed by the Court, is hereby

      ORDERED, ADJUDGED, and DECREED:

      (1) DAS shall recover from Respondents, jointly and severally: (1) damages in

          the amount of $189,503.54, (2) arbitration fees in the amount of $18,400.00,

          and (3) attorneys’ fees and costs incurred during arbitration in the amount of

          $90,059.70. The total judgment amount is $297,963.24 plus (1) pre-judgment

          interest accrued at the statutory rate of interest described in § 55.03(1), F.S.,

          from the date of the arbitration award, July 9, 2020, until the date of this

          Final Judgment, totaling $9,205.80, plus (2) post-judgment interest to accrue

          hereafter at the statutory rate of interest described in § 55.03(1), F.S.,

          currently 4.81% per year, as adjusted annually on January 1 of each year in


                                        Page 1 of 2
Case 8:20-cv-01804-TPB-SPF Document 23 Filed 02/17/21 Page 2 of 2 PageID 1180




         accordance with the interest rate in effect on that date as set by the Chief

         Financial Officer of Florida until the full judgment is paid for which let

         execution issue, subject to Rule 62 of the Federal Rules of Civil Procedure.

      (2) Respondents shall complete under oath Florida Rule of Civil Procedure Form

         1.977 (Fact Information Sheet), including all required attachments, and serve

         it on DAS’s attorney, within 45 days from the date of this final judgment,

         unless the final judgment is satisfied or post-judgment discovery is stayed.

      (3) The Clerk is directed to terminate any pending motions and deadlines, and

         thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of

February, 2021.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                       Page 2 of 2
